     Case 1:19-cr-00725-JPO Document 15 Filed 10/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————————X
UNITED STATES OF AMERICA,

                                 Plaintiff,                  NOTICE OF
                                                             APPEARANCE

              —v.—                                           19-CR-725 (JPO)

LEV PARNAS,

              Defendant.
——————————————————————X

         PLEASE TAKE NOTICE that Edward B. MacMahon, Jr., hereby enters

notice of appearance on behalf of Defendant LEV PARNAS. I was admitted to

the bar of New York State in 2013 and the Southern District of New York in 2014.

Dated:        October 22, 2019
              New York, New York

                                         Respectfully submitted,

                                         ______/S/______
                                         Edward B. MacMahon, Jr.

                                         Edward B. MacMahon, Jr., PLC
                                         2600 Pennsylvania Avenue
                                         Suite 604
                                         Washington, D.C. 20037

                                         107 East Washington Street
                                         PO Box 25
                                         Middleburg, VA 20118
                                         (202) 775-1307
                                         ebmjr@macmahon-law.com
